Citation Nr: 1212587	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Lorenzo Di Salvo, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In June 2008, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  The Board also reopened the claims for service connection for hearing loss and tinnitus and remanded those issues for evidentiary development.  He appealed the Board's denial of PTSD to the Veterans Claims Court. 

In a March 2011 Memorandum Decision, the Court vacated the portion of the Board's June 2008 decision denying PTSD, and remanded the claim to the Board to make a determination regarding whether the Veteran's claim fell within the ambit of 38 C.F.R. § 3.304(f), in accordance with its recent holding in Ervin v. Shinseki, 24 Vet. App. 318 (2011), which had been revised after the Board's decision.  The case now returns to the Board following the Court's decision.  For reasons explained below, the Board finds that this claim does not fall within the scope of the revised 38 C.F.R. § 3.304(f)(3).  

It is notable that after the June 2008 Board decision was issued, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, review of the evidentiary record in this case does not show that the Veteran has been diagnosed with any psychiatric disorder other than PTSD. Therefore, the issue on appeal remains entitlement to service connection for PTSD, as reflected on the first page of this decision. 

Furthermore, service connection was established for both hearing loss and tinnitus effective September 25, 2005 in an August 2008 rating decision based on the evidentiary development previously ordered by the Board.  As those issues have been fully resolved in the Veteran's favor, they are no longer subject to appellate review.
  

FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD by a Vet Center therapist.  There is no indication that he has been diagnosed with PTSD by a VA psychiatrist or psychologist as contemplated by the amended regulation.     

2.  The Veteran's Vet Center therapist has linked PTSD various experiences that reportedly occurred during his in-country Korean War service; however, his Korean service was after the Korean War.

3.  The Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist, and there is clear and convincing evidence showing that he did not serve in Korea during the Korean War, which was the basis of his therapist's conclusion that he suffered from PTSD as a result of his Korean service.  As such, the revised PTSD regulation does not apply.  

4.  The record does not contain credible supporting evidence sufficient to corroborate the Veteran's claimed in-service stressor events.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran seeks entitlement to service-connected compensation benefits for PTSD.  He alleges that he suffers from PTSD due to three separate incidents in service.  These incidents are as follows: (1) around December 1959, as he was waiting for transportation while leaving Korea, he heard shots and later saw two men badly injured; (2) while being treated for ear infections he had to visit the medical clinic and was exposed to many wounded soldiers; and (3) during his first week of service in Korea, he heard weird noises at night and while on duty which sounded like a woman giving birth and was later told that it was a wild cat. 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  In order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in- service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has alleged fear of hostile military activity but is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service.  His service records and DD Form 214 show that he served from May 1958 to March 1960, which included a tour of duty in Korea from mid-November 1958 to mid-November 1959.  

His service in Korea was after the Korean War had ended, and there is no indication that he was engaged in combat with the enemy during his period of active service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.  

In addition, because the Veteran has alleged fear of hostile military activity, the Board must consider whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case, pursuant to the Court's decision.  However, for reasons explained below, the Board finds that the regulatory provision is not applicable.   

The Veteran has stated that he has been diagnosed by a qualified VA psychologist.  See Appellant's Brief, page 5.  To the contrary, the record shows that he was diagnosed by a therapist at his local Vet Center.  See January 10, 2006 letter.  Under VBA Fast Letter 06-03 (March 15, 2006), only mental health professionals with certain credentials are qualified to perform initial C&P mental disorder examinations to ensure that examination providers are competent to provide findings and opinions that are valid and necessary for rating purposes.  

More specifically, licensed doctorate-level psychologists, doctorate-level mental health providers under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, psychiatry residents under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, and clinical or counseling psychologists completing a one-year internship or residency (for purposes of a doctorate-level degree) under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist.  

"Close supervision" means that the supervising psychiatrist or psychologist met with the veteran and conferred with the examining mental health professional in providing the diagnosis and the final assessment.  The supervising psychiatrist or psychologist must co-sign the examination report. 

Furthermore, in the comments to the final rule regarding the liberalization of stressor determinations for PTSD at issue, VA specifically considered whether confirmatory opinions of VA social workers and counselors must be accepted under the regulation.  VA concluded that the medical opinion of a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist was required because VA can rely on the consistency and quality of examinations conducted by such individuals.  

On the other hand, as related to the care of VA patients and appointment of personnel, there is no ensured degree of training, information, and experience necessary to ensure quality and consistency in examinations.  75 Fed. Reg. 39,843, 39,848 (July 13, 2010).  

In this case, the Vet Center therapist wrote that he had assigned a provisional diagnosis of PTSD because the Veteran had consistently exhibited symptoms that greatly exceeded the diagnostic criteria for PTSD.  However, the therapist is only shown to have a Masters degree in mental health counseling.  There is no indication that he was in pursuit of a doctorate-level degree and under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist at the time he diagnosed the Veteran with PTSD.  He was the sole signatory on the January 2006 letter.  

In addition, the Veteran apparently told his Vet Center therapist that he was an in-country Korean War veteran, and the therapist linked PTSD to "various experiences in Korea" based on such account - noting that the Veteran's strongest stress memory was of two men in his squad that were shot during an attack.  See January 2006 Vet Center letter.  However, there is clear and convincing evidence to the contrary of record.  As noted above, service records show that he is not a Korean War veteran and, instead, served in Korea several years after the Korean War had ended.  He acknowledged that he was stationed in Korea after the Korean War.  See appellant's brief, page 9.      

Thus, the Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist or one contracted by VA as contemplated by the amended regulation, and there is clear and convincing evidence showing that the Veteran did not serve in Korea during the Korean War, which was the basis of his therapist's conclusion that he suffered from PTSD as a result of his Korean service.  

For those reasons, we find that the revised PTSD regulation liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor does not apply.  Thus, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor event.  

As stated above, the Veteran was diagnosed with PTSD by a Vet Center therapist and such diagnosis has been linked to various experiences during the Veteran's service in Korea.  However, in light of the fact that the therapist falsely believed that the Veteran was an "in-country Korean War Veteran" and considered the Veteran's claimed stressor events in this context, it is unclear whether the Veteran's claimed stressor events are sufficient to support a diagnosis of PTSD when there is clear and convincing evidence that he had no such service (i.e., Korean War service).  

However, even if we assume for the purposes of this adjudication that the Veteran has a current competent medical diagnosis of PTSD attributable to the claimed in-service stressors, none of the Veteran's claimed stressor events have been sufficiently corroborated by credible supporting evidence.

In July 2006, there was a formal finding on a lack of information required to verify stressors in connection to the PTSD issued.  The memorandum reads that the information required to verify the stressful events described by the Veteran is insufficient to send to the JSRRC (formerly known as CURR) and/or insufficient to research the case for a Marine Corps record.  

It was noted that all procedures to obtain the information from the Veteran were properly followed and evidence of written and telephonic efforts to obtain that information were in the file.  It was further noted that efforts to obtain the information had been exhausted, and any further attempts would be futile.  

The RO detailed its efforts to obtain information necessary to verify stressful events for this Veteran's claim which, in pertinent part, included securing a completed PTSD questionnaire from the Veteran and reviewing his personnel file and discharge certificate which were negative for receipt of military citations denoting participation in combat and showed service in Korea from mid-November 1958 to mid-November 1959.  

Regarding the first claimed stressor event noted above (i.e., hearing shots and seeing two men badly injured while waiting for transportation to leave Korea in December 1959), the Veteran indicated that he made VA aware that he served in the demilitarized zone (DMZ) in Korea during a very "hot" period and that they were always on alert for enemy actions.  He also has referenced the DD Form 214 showing that he had foreign service for a period of one year, one month, and seven days as evidence that he was in Korea in December 1959.  However, the Board finds that the arguments are not persuasive.  

While the Veteran has provided a chronology of provocations by North Korea from 1950 to 2003 in support of his claim, there is no indication that any such provocations occurred at the time and location he was stationed there.  Although the chronology identifies several incidents of provocation, there are none shown to have occurred during the period from November 1958 to November 1959.  In fact, there is only one incident noted in 1958 (i.e., a South Korean airliner being hijacked in February).  The next incident is not shown until 1965.  This evidence does not indicate that hostilities were present during his service in Korea.  

Additionally, the internet news article discussing the Korean DMZ is dated in 2002 and similarly does not show that hostilities were present during the time that the Veteran was stationed in Korea. 

Furthermore, as it relates to the Veteran's contention that he was in Korea in December 1959 and that the claimed stressor event occurred at that time, the Board notes that the DA Form 20, Enlisted Qualification Record, specifically notes that he had foreign service in Korea from mid-November 1958 to mid-November 1959.  Moreover, with regard to his DD Form 214, the Board notes that it shows that the Veteran's foreign and/or sea service amounted to one year, one month, and seven days.  

The Veteran has admitted that a U.S. Navy troop ship transported him out of Korea.  See appellant's brief, page 3.  Thus, it is reasonable to assume that his time aboard a naval ship during his time in service is included in the overall foreign/sea time noted on the DD Form 214.  The DD Form 214 does not indicate that he was stationed in Korea until December 1959.   

Moreover, as it relates to the Veteran's account of having been in Korea during a very "hot" period and having heard shots while awaiting transport from Korea, the Board finds it notable that he made no such assertion when presenting sworn hearing testimony before a RO hearing officer in June 1989 related to an unrelated claim for hearing loss.  

At the time, he described exposure to loud weapons but consistently related such noise exposure to his participation in training.  At no time did he mention having heard shots associated with hostilities in Korea or that otherwise injured others while stationed in Korea.  Although certainly relevant to his claim at that time, he made no allegation of combat noise exposure.  

As the Veteran was reporting his service history of noise exposure in an effort to obtain disability benefits for hearing loss, the Board finds it likely that he would have at least mentioned the alleged incident if it had taken place, particularly since he has stated that he has experienced PTSD symptoms since returning from Korea.  See January 2006 Vet Center letter; see also February 2009 VA Form 21-4138.  He also made no such allegations in statements submitted in connection with that claim/appeal.  

Thus, the Veteran's 1989 hearing testimony and statements submitted in connection with his 1988 claim/appeal for hearing loss certainly provide no credible supporting evidence for the occurrence of this claimed stressor event and, instead, seem to undermine his credibility.    

With regard to the Veteran's other claimed stressor events - i.e., seeing wounded soldiers while seeking treatment for ear problems in service and hearing a loud noise which he later heard was a wild cat - the Board notes that there is no independent and credible supporting evidence to corroborate the occurrence of these claimed stressor events.  While his STRs show that he was treated for ear problems at various times, there is no mention of having witnessed wounded soldiers while seeking treatment.  There is also no indication that he heard the sounds of a wild cat noted in the records.  

The Board further notes that hearing a loud noise believed to be a wild cat is not the type of incident for which a record would normally be kept.  Similarly, his claimed stressor of seeing wounded soldiers in a medical clinic is too vague to research and is not the type of incident for which a record would normally be kept.  Furthermore, the Veteran has not indicated that he reported either incident such that they would have been recorded.  

In further regard to the Veteran's assertion that he has had PTSD symptomatology since leaving Korea, the Board notes that the assertion is completely unsupported by the record.  Approximately two and a half months after leaving Korea, he underwent a discharge examination in February 1960.  At that time, he was psychiatrically evaluated as normal and denied ever having had any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  

He self-reported in the Report of Medical History that he was in good health with the exception of a right ear problem.  He did not indicate that he was experiencing psychological problems since returning from Korea at that time and, in fact, denied having any psychiatric problems.  His statements closer in time to his period of service are deemed far more credible and probative than his recent assertion, which was first made after filing his claim for disability compensation benefits in September 2005.  

In addition, the Board notes that the Veteran made no mention of having any psychological problems related to his period of active service when he filed a claim with VA seeking disability compensation for hearing loss in 1988 or during the course of that appeal.  There is further no indication that he ever sought treatment for any psychiatric problems prior to 2005, which was more than four decades after discharge from service.  

Upon consideration of the fact that the Veteran denied having any psychiatric symptomatology approximately two and a half months after leaving Korea, was psychiatrically evaluated as normal that time, and made no allegation of having psychiatric problems related to service until 2005 when he filed his claim for compensation benefits, the Board does not find his account of having experienced a continuity of PTSD symptomatology since service to be credible evidence and affords it no probative value.  

In summary, it is unclear whether the Veteran's claimed stressor events are sufficient to support a diagnosis of PTSD as he misreported the circumstances of his service when seeking treatment from his Vet Center therapist and such misinformation was considered in rendering the diagnosis of PTSD and linking it to his claimed stressor events.  However, even assuming that he is currently diagnosed with PTSD attributable to his claimed in-service stressor events, the Board finds that none of the stressor events have been sufficiently corroborated by credible supporting evidence as explained above.  

Further, the Board does not find the Veteran's account of having experienced a continuity of PTSD symptomatology since returning from Korea to be credible evidence.  For these reasons, the Board finds that a preponderance of the evidence weighs against the claim and the appeal is denied.  
    
In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence, however, is against the claim, that doctrine is not applicable.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in the December 2005 notice letter.  

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for PTSD, and generally described the types of information and evidence that he needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on his behalf in support of the claim.  

While it does not appear that Dingess notice requirements were adequately addressed in the December 2005 notice letter, the RO subsequently advised him how VA determined the disability rating and effective date once service connection has been awarded in a January 2007 due-process letter.  His claim was later readjudicated in the March 2007 SOC.   

Thus, in consideration of the foregoing, the Board finds that the RO effectively satisfied the notice requirements with respect to the issue on appeal prior to the initial denial of the claim.  While there was a timing defect with respect to Dingess notice requirements, such was remedied by issuance of proper notice followed by readjudication of the claim.  Moreover, any such defect is rendered moot by virtue of the denial of the Veteran's claim.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records and personnel file are of record.  The RO also requested records pertaining to the treatment for PTSD at the Vet Center and received a January 2006 letter from his therapist in response.  

While the treatment notes themselves were not provided, the Board is satisfied that the letter reflects all relevant information - i.e., he has been diagnosed and treated for PTSD by the therapist who wrote the January 2006 letter since November 2005.  According to the letter, that therapist appears to have linked the Veteran's PTSD to his claimed stressor events, although the circumstances of the Veteran's service were misreported.  

In any event, the reason for the denial of the Veteran's claim is that none of his claimed stressor events have been corroborated by credible supporting evidence.  Thus, there is no need to obtain the actual treatment notes from the Vet Center as the records would not serve to substantiate the claim and such effort would unnecessarily delay the adjudication of the appeal.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran).  The Veteran has not indicated having received any other treatment for PTSD.  

The Board notes that the RO attempted to obtain information and evidence to help the Veteran corroborate his claimed stressor events; however, the efforts were unsuccessful.  There is a formal finding on a lack of information required to verify stressors in connection to the PTSD claim dated in July 2006 of record, which details the efforts of the RO.  Upon review of the evidentiary record, the Board finds that VA has exhausted all efforts to obtain evidence that may provide support for the Veteran's claimed stressor events and any further efforts would be futile.
 
Although the Veteran has stated in the January 2012 Brief that VA has failed to assist him in obtaining ship records that may corroborate his claimed stressor event, the Board notes that he has asserted that the claimed stressor event occurred while waiting for transport by a naval ship, not while aboard the naval ship.  Therefore, it is unlikely that such records would include any pertinent information and, again, the Board finds no reason to remand the claim to obtain such records.

The Veteran also requested that his unit records be obtained in an effort to obtain evidence in support of the occurrence of the first claimed stressor event - hearing shots and seeing two men injured in December 1959.  He has additionally pointed out that he provided the correct dates of his service in Korea, as well as the name of the Division Officer who took the report of the fellow soldiers that were allegedly shot before he left Korea.  

The Veteran has repeatedly stressed that he was, indeed, stationed in Korea in December 1959 when the claimed stressor event occurred.  However, for reasons previously explained, the record does not show that he was stationed in Korea in December 1959 or even that hostilities were present at that time.  In fact, the evidence of record contradicts his assertion, as explained above.  For these reasons, the Board finds no need to remand the claim to obtain unit records or any other records pertaining to such period.

Furthermore, the Board recognizes that there are a few Spanish documents contained in the claims folder that have not been translated to English.  However, significantly, these documents were submitted in connection with the Veteran's 1988 claim for an unrelated matter and have absolutely no bearing on the issue currently on appeal.  In this regard, it is noted that the Veteran's representative at that time submitted a letter in March 1988 wherein such documents were identified as birth certificates and marriage certificates (by process of elimination as they are not the 21-526, DD 214, or 23-22).  

Moreover, on their face, the documents certainly appear to be consistent with the description of the documents by the former representative.  The Veteran has not indicated that these documents have any bearing on the issue currently on appeal.  For those reasons, there is no prejudice to him in proceeding to evaluate his claim without translation of the documents.

Further, the Board recognizes that the Veteran has not been afforded with a medical examination in connection with his claim/appeal.  However, as explained above, none of his claimed stressor events have been sufficiently corroborated by credible supporting evidence and his account of having a continuity of PTSD symptomatology since service is not deemed credible.  For these reasons, the Board finds that no examination of the Veteran or medical opinion regarding the issue on appeal is needed. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


